Title: To James Madison from Alexander J. Dallas, 19 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr Sir,
                        19. Apr. 1815
                    
                    I have received your letters of the 14: and 16t instant. It is evident, from the nearer view, which I have been able to take of military men, that your first selection of General Officers is as good as can be made. They are besides, the six General Officers, who have been distinguished by the thanks of Congress. General Ripley still harps upon the Court of Inquiry, and I have not succeeded in my endeavour to persuade him to abandon it before Genl. Brown arrives, when he seems to think a satisfactory compromise may be made. I cannot allow the propriety of your course, in discontinuing the Court, to remain open for objection; and, therefore, I have explicitly stated to Genl. Ripley, that until that point is definitively settled, I cannot advise the ulterior arrangement of the General Officers. Genl. Brown, it is said, was expected in Philadelphia on Sunday last; and, if so, he may be expected here tomorrow. As all matters will be prepared for the Board, I anticipate no inconvenience from waiting another day, or two, for Genl Brown’s arrival; when I shall, also, have the benefit of consulting Mr. Monroe. But my present intention is to suspend both the brevet, and the offer to retain, until Genl. Ripley has acquiesced, by letter,

in the reasons for putting an end to the Court of Inquiry, and for waiving it forever.
                    I trouble you with two cases of Court martial. On one of them, I have indorsed the decision, which I wish you to authorise; and as to the other, Genl. Parker tells me, that you had intimated an intention to approve the sentence in the capital cases, and to remit it, without pursuing the formalitied [sic] of a Pardon. An indorsement is made accordingly on Genl Izard’s letter, relating to the subject.
                    The letter of instructions to the Board of Officers has been altered to embrace your view of making a reccomendatory list, and my view of retaining, more distinctly for your consideration and decision the whole subject. I shall accompany the letter with a Note, providing accommodations for them at the War office; and adding that I will attend their meetings as frequently as my other public engagements permit. On all disputable cases, I think that I shall be able to interpose an impartial judgment; and I already apprehend much jealousy of the proceedings of the Board, on the part of the Army. Still, however, the result cannot fail, with proper circumspection, to be just and satisfactory, in the view of the nation.
                    We have no news of any kind. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                    
                        Unluckily Col. Haine has sailed from Philadelphia to Charleston; but we shall manage well enough without him. It is too late to think of consulting General Dearborn &c. but we have confidential reports from all the Colonels; and distinguished merit in the grade of Field Officers will present itself for notice, with reccommendatory letters. I believe I have already told you, that Mr. Ferguson writes to me, that he prefers retaining the Naval Office at New-York, to the Mayorlty of the City, if one of them must be resigned.
                        
                            A.J.D.
                        
                    
                